DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.

Response to Arguments
The amendment filed January 12, 2022 has been entered with the RCE filed February 7, 2022. Claims 1, 13, and 14 have been amended. Those are also all the independent claims. The remaining claims are either original, previously presented, or previously canceled. Claims 1-8 and 11-14 are therefore pending in the application. 
The applicant’s arguments in the Remarks filed January 12, 2022 have been fully considered. The applicant argues on page 7 that the 35 U.S.C. 102 anticipation rejection made in the last Detailed Action, which was the Final Rejection dated November 9, 2021, does not meet the standard as defined by legal precedent. Each and every feature of the claim must be taught, the applicant argues. 
Although the applicant does not agree with the rejections, the applicant has amended claim 1, as the applicant states toward the bottom of page 8. The applicant 
Beginning at the bottom of page 10, the applicant argues that, regarding the obviousness rejections, “the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action.” The examiner disagrees with the applicant’s characterization of the Office Action. An identical argument was responded to in the Final Rejection, in the “Response to Arguments” section and will not be repeated here. 
In an additional argument, the applicant cited the In re Fine and In re Jones decisions in which it was found that combinations can be justified by “knowledge generally available to one of ordinary skill in the art”. These decisions sound like they are based on the precedent-setting KSR decision, which found that the motivation for combining prior art can come from either the references themselves or “knowledge generally available to one of ordinary skill in the art.” The examiner consistently cited at least one KSR rationale for the obviousness rejections, and justified the combination with a stated motivation to combine. In some sense, the applicant’s case citations seems to reinforce the reasoning of the examiner. 
But in a general sense it seems the applicant may be arguing that one cannot simply cobble together prior art using hindsight to produce the present application and call it obvious. In a general sense, the examiner understands this argument and generally agrees with it. Although Herbach et al. (U.S. Pat. No. 9,008,890 B1), cited in the previous Detailed Action did refer to infrastructure sensors, and so was combined 
In summary, the examiner respectfully does not completely agree with all the applicant’s arguments, yet the examiner does agree with the argument that the added amendments put the independent claims into a form that is allowable. 

Allowable Subject Matter
Claims 1-8 and 11-14 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, does not teach all the limitations of the independent claims. 
Claim 1 recites, with one broad reasonable interpretation of the examiner added in bold:
A method for determining [the specification, page 7 states, in effect, that the method is performed “, by an external server that wirelessly sends and receives data,” ] an idealized passing maneuver, the method comprising: 
Receiving [ “from a first and/or second vehicle or from a first infrastructure unit” (supported by page 4, lines 8-10, of the specification)] first data values that represent a passing maneuver by a first vehicle to pass a second vehicle; 
requesting and receiving [from the first and/or second and/or third infrastructure units (supported by the specification, pages 7 and 8. Note that the instantaneous and future surroundings can “overlap” according to the specification.)] surroundings data values that represent instantaneous and/or future surroundings of the first vehicle and/or of the second vehicle; 
determining a surroundings model of the first vehicle based on the surroundings data values and based on a digital map that represents the instantaneous and/or future surroundings of the first vehicle and/or second vehicle; 
determining the idealized passing maneuver for the first vehicle for carrying out the passing maneuver based on the surroundings model; and 
providing [to the first vehicle (supported by page 8 of the specification)] the idealized passing maneuver in the form of second data values in a form by which the second data values are receivable by the first vehicle; 
minimizing a passing maneuver risk by simulating multiple passing maneuvers using the surroundings model to determine the idealized passing maneuver which is provided to avoid and/or reduce the passing maneuver risk, [[and]] 
wherein the surroundings data values include an oncoming vehicle, which is located in the instantaneous and/or future surroundings of the first and/or second vehicle(s), and 
wherein the representation of the oncoming vehicle represents a position and/or a speed of the oncoming vehicle, 
wherein the instantaneous surroundings include a predefined area having a minimum size around the first vehicle and/or an area along the traffic way, on which the idealized passing maneuver is carried out, 2Application Serial No. 16/720,377 Attorney Docket No. BOSC.P11798US/1001099028 AFCP Reply to FINAL Office Action of November 9, 2021 
wherein the future surroundings are the surroundings that the first vehicle will drive through in the course of the passing maneuver, which is determined as a function of a first speed of the first vehicle, and 
wherein the future surroundings correspond to an area in which the passing maneuver is completed, and 
wherein the future surroundings are the surroundings that are detectable by a third infrastructure unit using a third surroundings sensor system, and 
wherein the digital map includes multiple map layers, including 
a map layer showing a map from a bird's eye perspective, 
another map layer that includes a radar map, in which the surroundings features displayed by the radar map are stored together with a radar signature.  

Claims 12 and 14 are substantially similar to claim 1. 
Close prior art includes:
Harda et al. (US2015/0353094 A1) is close but Harda only teaches on roadside unit that is actually a ground-based unit. Furthermore, Harda teaches that the roadside units 13b only provide data to the host vehicle when the host vehicle’s own sensors cannot obtain the data because the host vehicle’s sensors do not operate in the range outside of Fig. 1, dashed line 6. This is different from the present application, which teaches that there can be a plurality of roadside sensors and their detection area can overlap with the sensors of the vehicles. Harda also does not teach that the external 
For more on Harda note that: Harda teaches an “overtake assessment arrangement system.” In Fig. 2, item 13b is a “roadside units”, in plural. See paragraph 0022 for the overtake assessment arrangement being arranged to receive real time traffic information from “at least one surrounding vehicle”. See paragraph 0023 for traffic information including velocity, heading, and lane selection. See paragraph 0024 for the “roadside units….arranged in the vicinity of roads” communicating “information on vehicle velocity, heading and/or lane selection”. See paragraph 0029 for a the overtake assessment arrangement sending the host vehicle information regarding the “vehicle driving route.” According to paragraph 0030 this can include whether to overtake or not. 
Paragraph 0055 teaches that the overtake assessment arrangement 1 is arranged to “assess potential overtake scenarios”. See paragraph 0055 for the “overtake assessment arrangement 1” being “in an autonomous vehicle 2”. Yet see paragraphs 0061 and 0064 for the vehicle also being able to communicate with “remote servers”. 
Harda teaches that in various embodiments. Claim 2 teaches that the overtake assessment arrangement can receive from a remote server real time traffic information. 
Harda does not teach that the external server 13a performs the decision of whether to pass or not. Rather the external server gathers and distributes information. 
Sato et al. (US2020/0013283 A1) teaches in Fig. 1 a vehicle 20a traveling on a self-driving route until P1, at which time the vehicle travels around an obstacle. A 
Jo (US2015/0070194 A1) teaches in paragraph 0008 using V2V and V2I communication to determine if there is a “passing-required distance” or if the passing of a vehicle is dangerous. However, the infrastructure mentioned in paragraph 0008 is only mentioned again in paragraphs 0038-0039. The infrastructure is used not to collect data from its own sensors but to pass on information to other vehicles. No central server is taught, either. 
Shimotsuma et al. (US2018/0047287 A1) is good on roadside sensors and teaches in Fig. 1 and paragraph 0008 various roadside units 12 with sensors that transmit to a server 10 data on traffic. See Fig. 11 for several roadside units, including units 12C and 12D, sending data to server 10. See Fig. 11 for several vehicles 11C and 11D sending data to the server 10. See Fig. 11 for the server sending a dynamic map back to the vehicles. See paragraph 0036 for third region information. See paragraph 0144 for a vehicle sending “route information” to a server. Yet Shimotsuma teaches nothing about passing. Nor does Shim0tsuma teach map layers. 
Maura (US2018/0345963 A1) See Fig. 1 and paragraph 0032 for a server item 5. See paragraph 0033 for a vehicle 3 sending vehicle sensor data to the server 5. See paragraph 0034 for the server collecting sensor data from “each vehicle”. Claim 15 teaches a method in which a “planned travel route along which a host vehicle plans to travel” is acquired. Map data is also acquired. Additional information “from outside the 
Matsuoka (US2011/0307121 A1) teaches in Fig. 1 and paragraphs 0031-0032 a “road-installed driving supporting devices R1 and R2, which detect vehicles on roads 40 and 50. As shown in Fig. 6 and paragraph 0061, the vehicles also have sensors that can communicate. This communication can include V2V communication, according to paragraph 0062, and V2I communication with R1 for example, according to paragraph 0065. Yet passing is not mentioned. 
Kim (US2011/0130894 A1) teaches in Fig. 1 a global server 108 that manages “service sectors”. See paragraph 0025 and Fig. 1 for various “infra sensor module[s] 102” that detect obstacles and vehicles within a “service sector,” such as sector SS1 and provides that data to a “global server 108”. 
Yet Kim wants to provide vehicle guidance to the vehicle from the servers “without various sensing devices individually mounted on the vehicle,” as taught in paragraph 0007. The present application in contrast, uses sensors on the vehicles that collect data that is transmitted to the server. 
Ishikawa (JP2018195289A) teaches in Fig. 2 an infrastructure sensor 31 that is installed on a road and covers a blind spot area CA06 and CA07. A “plurality of infrastructure sensors” may be used in any of the first through third embodiments, as seen in Fig. 12. As seen in Fig. 8 and 18, the infrastructure sensors 31 can assist the 
But as seen in Fig. 19, the host vehicle 305 is traveling on a “predicted trajectory” R01. If the hidden vehicle E02 and the host vehicle 305 are predicted to collide on their predicted trajectories then the “control unit 55” of the host vehicle “stops the traveling of the vehicle 305”. The disclosure teaches a “predicted trajectory R01” that “is a trajectory from when the vehicle 305 starts a predetermined travel to completion of the predetermined travel”. Therefore, Ishikawa does not teach generating a trajectory based on the surrounding vehicles, their data, and the infrastructure sensor data, as the present application does. Rather, the host vehicle’s trajectory is predetermined, and the system merely predicts if a collision between predicted trajectories will occur, and if so, stops the host vehicle. Therefore, Ishikawa does not teach the present application, claim 1.
Fuchs et al. (US2021/0031800 A1) teaches a system of cooperative merging between vehicles. The disclosure teaches V2V in paragraph 0053 and “infrastructure installations,” in paragraph 0002. These infrastructure installations transmit traffic information via a “radio,” according to paragraphs 0002 and 0058. Fig. 1 shows item 120, which is a “data packet” according to paragraph 0064. The data packet is sent to the other vehicle 104. A future location of both vehicles can be seen in Fig. 2, area 212, which according to paragraph 0069 is a potential collision point which is avoided. 
Yet Fuchs does not teach an external server that receives data from vehicles and sensors mounted on infrastructure, and then transmits a passing maneuver, the way the present application does. Therefore, Fuchs does not teach the present application.

Furthermore, none of the prior art listed here teaches, as the present application, claim 1, does:
wherein the digital map includes multiple map layers, including 
a map layer showing a map from a bird's eye perspective, 
another map layer that includes a radar map, in which the surroundings features displayed by the radar map are stored together with a radar signature.  
Because the independent claims are allowable, their dependents are also allowable. Therefore, all the claims are allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665